Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses a method, comprising: executing, by a device, a segment of machine code for an application in a write- protected memory of the device, wherein the executed segment of machine code includes instrumentation instructions that capture a performance measurement for the application; changing, by the device, the write-protected memory of the device to be writable; overwriting, by the device, a first instruction at an anchor location in the segment of machine code in the writable memory of the device with a second instruction; and re-executing, by the device, the segment of machine code with the second instruction, wherein the second instruction disables execution of the instrumentation instructions.
Prior art Chew (US 2009/0122702) discloses a plurality of network interfaces, a performance monitoring unit to monitor buffer events for the network interfaces and to generate an interrupt if a network interface buffer is near an overflow state, and a processor to receive the interrupt and increase a priority of the associated network interface in response thereto (Abstract). The maximum total number of packets capable of being supported by the network interface device, such as the system of FIG. 1, may be written into a semaphore protected memory or cache location. This value can be called PACKET_COUNT. Accordingly, PACKET_COUNT keeps track of the total number of available packet tokens based on the expected capability of the device to process real packets in actual operation. The number of packet tokens is like a bandwidth allocation budget for packet handling based on the capabilities of the network device and the network. This budget limits the total amount of bandwidth that can be allocated to the network interfaces (¶0029).
Prior art Sahita (US 2017/0249260) discloses a system for address mapping and translation protection. In one embodiment, processing circuitry may include a virtual machine manager (VMM) to 
Prior art Gellerich (US 2010/0306848) discloses security-relevant information are components of an operating system of a computer system, and the storage is system memory, wherein the step of storing information into the write -protected memory area is performed when beginning the boot procedure for the operating system, without any write-protection being enabled, and wherein after completing writing to the write-protectable memory area enabling a write-protection mechanism effective to the write-protectable memory area, and completing the boot procedure by storing the rest of the operating system into the non-protectable memory area. This is useful for achieving a safe booting and a safe operating system (¶0031).
Prior art Dellacona (US 2016/0111551) discloses a host computer to perform a method of write protecting the storage medium and therefore preventing a non-registered user from changing the permissions log file. The instructions include: writing copies of control files of the host computer into the protected memory, writing a copy of a user permissions log file of the host computer into the protected memory, and changing a startup execute path function of the host computer to initially read the copy of the user permissions log file in the protected memory; and opening a write controlling circuit path to prevent access to changing the permissions log file (Abstract).

Independent claims 10 and 19 are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES EHNE/               Primary Examiner, Art Unit 2113